                                                                                        FILED
                                                                               2020 Feb-05 AM 11:36
                                                                               U.S. DISTRICT COURT
                                                                                   N.D. OF ALABAMA


                  UNITED STATES DISTRICT COURT
             FOR THE NORTHERN DISTRICT OF ALABAMA
                     NORTHEASTERN DIVISION

UNITED STATES OF AMERICA,                 )
                                          )
v.                                        )
                                          )   Civil Action Number
MARSHALL PLOTKA, MD,                      )   5:19-cr-00233-AKK-SGC
                                          )
      Defendant.                          )

                   MEMORANDUM OPINION AND ORDER

      Dr. Marshall Plotka, a physician who had a practice in the Huntsville,

Alabama area, is under indictment for making his house available to others for the

purpose of using controlled substances in violation of 21 U.S.C. § 856(a)(2). Dr.

Plotka has filed motions: (1) to dismiss the indictment for violating his right to

freedom of association, doc. 25; (2) to dismiss the indictment as duplicitous, doc.

26; (3) for a bill of particulars, doc. 27; (4) to suppress evidence obtained as a

result of a warrantless search of his Apple account, doc. 28; and (5) to amend his

first motion to dismiss to add the claim that § 856(a)(2) is unconstitutional, doc.

36. As explained below, except for the motion to amend which the court will grant,

the motions are due to be denied.

                                    I. Background

      The government accuses Dr. Plotka of allowing others to use drugs at his

house at 3107 Chamlee Place. Doc. 8 at 2. He allegedly permitted a number of
young women, whom he often hired as prostitutes, to live at his house, where the

women used heroin, methamphetamine, cocaine, alprazolam (a.k.a. Xanax), and

marijuana. Id. at 2–3. Dr. Plotka provided for their basic needs, and gave them

money for drugs. Id. at 3. He also kept syringes at 3107 Chamlee Place that people

used for intravenous drug use. Id. Multiple people overdosed on illegal drugs while

at the house. See id. The government says this conduct took place from around

January 1, 2015 to April 17, 2019. Id. In light of these allegations, a grand jury

indicted Dr. Plotka for maintaining a drug-involved premises in violation of 21

U.S.C. § 856(a)(2).1

                                        II. Analysis

A. First Motion to Dismiss

       Dr. Plotka argues that, as applied to him, the charge violates his right to

freedom of association. Doc. 25 at 1. Noting that the indictment does not allege

that he used drugs himself, Dr. Plotka argues that the government is prosecuting

him merely for “invit[ing] people whom he knew to be drug addicts into his

home.” Id. at 3. In this way, he says, “the government is using the criminal code to

regulate whom [he] may associate with [in] his own home.” Id.



       1
          In full, § 856(a)(2) states that it shall be unlawful to “manage or control any place,
whether permanently or temporarily, either as an owner, lessee, agent, employee, occupant, or
mortgagee, and knowingly and intentionally rent, lease, profit from, or make available for use,
with or without compensation, the place for the purpose of unlawfully manufacturing, storing,
distributing, or using a controlled substance.”
                                               2
      The Constitution protects two forms of freedom of association: “intimate

association” and “expressive association.” Gary v. City of Warner Robins, 311

F.3d 1334, 1338 (11th Cir. 2002). Intimate association is the right to “maintain

certain intimate human relationships.” Roberts v. United States Jaycees, 468 U.S.

609, 617–18. Expressive association is the “right to associate for the purpose of

engaging in those activities protected by the First Amendment—speech, assembly,

petition for redress of grievances, and the exercise of religion.” Id. at 618.

      But the Constitution does not protect “a generalized right of ‘social

association.’” City of Dallas v. Stanglin, 490 U.S. 19, 25 (1989). Thus, when a city

“restrict[ed] admission to certain dance halls to persons between the ages of 14 and

18,” it did not violate their freedom to associate “with persons outside that age

group.” Id. at 20. The Supreme Court determined that “coming together to engage

in recreational dancing . . . is not protected by the First Amendment.” Id. at 25.

Similarly, the Eleventh Circuit held that an ordinance barring persons under 21

from entering liquor stores did not violate the freedom to association because

“there is no generalized right to associate in alcohol-purveying establishments with

other adults.” Gary, 311 F.3d at 1338. Dr. Plotka’s asserted right to associate with




                                           3
drug addicts fails for the same reason—i.e., he asserts a generalized right of social

association, rather than a protected activity. 2

       Furthermore, the statute does not actually prevent Dr. Plotka from

associating with drug addicts. A person violates the statute when he (1) knowingly

and intentionally makes a place he manages or controls available for use by others;

(2) whose purpose is to use drugs there; (3) and the person knows of their purpose

or remains deliberately ignorant of it. See United States v. Tebeau, 713 F.3d 955,

959–61 (8th Cir. 2013). Basically, the statute prohibits allowing others to do drugs

in your home. It does not prohibit Dr. Plotka from merely inviting drug addicts into

his home.

       Of course, the indictment accuses Dr. Plotka of more than allowing drug use

at his house. It accuses him of facilitating the drug use. For example, Dr. Plotka

gave his guests money specifically so that they could purchase drugs. Doc. 8 at 3.

And he reportedly supplies syringes for drug use as well. Id. The criminal

complaint provides even more details about Dr. Plotka’s alleged conduct. See doc.




       2
          Dr. Plotka emphasizes that this conduct occurred at his home, but this does not change
the outcome. Granted, the law is sensitive to privacy in the home. And the Supreme Court has
said that fundamental rights take on an “added dimension” when the privacy of the home is at
stake. Stanley v. Georgia, 394 U.S. 557, 564 (1969). But for the heightened protection to apply,
the freedom to association (or some other fundamental right) must actually be at issue. See id. at
568 n.11 (noting that the Constitution does not prevent the state from criminalizing the private
possession of drugs, for example, because no “fundamental liberties” are involved). And, as
explained above, the freedom to association is not implicated here.
                                                4
1 at 6, 7, 12, 14. As applied to Dr. Plotka, then, it cannot be said that the charges

interfere with any supposed right to associate with drug addicts.

      Dr. Plotka’s challenge to the constitutionality of this law as exceeding

congressional powers, doc. 36, also fails. The drugs at issue here are subject to the

Controlled Substances Act, and are classified as schedule I, II and IV controlled

substances. It is within Congress’ power to regulate these substances, see Gonzalez

v. Raich, 545 U.S. 1, 15 (2005), which Dr. Plotka purportedly provided money for

their purchase, provided syringes for their application, and allowed his residence to

be used for the purpose of unlawfully storing, distributing, and using, and at times

arranged for these activities through means of interstate communication. Therefore,

Dr. Plotka’s motion to dismiss the indictment, doc. 25, as amended, is due to be

denied.

B. Second Motion to Dismiss

      Dr. Plotka asks the court to dismiss the indictment as duplicitous. Doc. 26.

The government charged Dr. Plotka with a single count of maintaining a drug-

involved premises in violation of § 856(a)(2). The government charged the

violation as a continuous offense that spanned over four years. Dr. Plotka

maintains that § 856(a)(2) does not create a continuous offense, so the government

should have charged him with a separate count for each violation. The issue, then,

is whether § 856(a)(2) creates a continuous offense.


                                         5
      The federal rules require a separate count for each offense. See Fed. R. Crim.

P. 8(a). An indictment is duplicitous when it “charges two or more ‘separate and

distinct’ offenses” in a single count. United States v. Schlei, 122 F.3d 944, 977

(11th Cir. 1997) (citation omitted). “A duplicitous count poses three dangers: (1) A

jury may convict a defendant without unanimously agreeing on the same offense;

(2) A defendant may be prejudiced in a subsequent double jeopardy defense; and

(3) A court may have difficulty determining the admissibility of evidence.” Id.

(citation omitted). To resolve whether a count is duplicitous, the court must

determine “what conduct constitutes a single offense.” Id.

      Congress defines the appropriate “unit of prosecution.” Id. (quoting

Sanabria v. United States, 437 U.S. 54, 69 (1978)). A crime should not be

construed as a continuing offense “unless the explicit language of the substantive

criminal statute compels such a conclusion, or the nature of the crime involved is

such that Congress must assuredly have intended that it be treated as a continuing

one.” Toussie v. United States, 397 U.S. 112, 115 (1970). Accordingly, the court

must closely examine the statute at issue.

      Section 856 contains two separate but closely related offenses: § 856(a)(1)

and § 856(a)(2). Critically for the issue before the court, the Ninth Circuit has held

that § 856(a)(1) may be charged as a continuing offense, United States v. Mancuso,

718 F.3d 780, 792 (9th Cir. 2013), while the Fifth Circuit has held that § 856(a)(2),


                                             6
which Dr. Plotka is charged with violating, does not have to be charged as a

continuing offense, United States v. Cooper, 966 F.2d 936, 944–45 (5th Cir. 1992).

Statutes should be interpreted as a whole, in light of their context, so as to produce

a harmonious result. In re Shek, -- F.3d --, 2020 WL 372995, *4 (11th Cir. Jan. 23,

2020). Thus, to resolve this issue, and to make sense of these seemingly

contradictory out-of-circuit precedents, the court will consider both provisions of

§ 856.

         Section 856(a)(1) makes it unlawful to:

         knowingly open, lease, rent, use, or maintain any place, whether
         permanently or temporarily, for the purpose of manufacturing,
         distributing, or using any controlled substance.

In other words, the statute makes it a crime for a person to use any place—it does

not have to be a place the person manages or controls—for the purpose of

manufacturing, distributing, or using drugs. Crucially, the person must have the

purpose of manufacturing, distributing, or using drugs at the place; “[i]t is not

sufficient that others possess the requisite purpose.” United States v. Clavis, 956

F.2d 1079, 1090 (11th Cir. 1992).

         Section 856(a)(2), in contrast, makes it unlawful to:

         manage or control any place, whether permanently or temporarily,
         either as an owner, lessee, agent, employee, occupant, or mortgagee,
         and knowingly and intentionally rent, lease, profit from, or make
         available for use, with or without compensation, the place for the
         purpose of unlawfully manufacturing, storing, distributing, or using a
         controlled substance.
                                            7
Plainly, the provisions closely track one another. However, there are two main

differences. First, for § 856(a)(2), the person must “manage or control” the place at

issue. In addition, “§ 856(a)(2) does not require the person who makes the place

available to others for drug activity to possess the purpose of” manufacturing,

storing, distributing, or using drugs. United States v. Chen, 913 F.2d 183, 191 (5th

Cir. 1990). Instead, Congress designed the offense “to apply to the person who

may not have actually opened or maintained the place for the purpose of drug

activity, but who has knowingly allowed others to engage in those activities.” Id. at

190. That is, the person knowingly allowed others who had the requisite purpose to

use the place.

      In United States v. Mancuso, the defendant was charged and convicted of a

single count of violating § 856(a)(1) over a period of over seven years. The

defendant argued that charging the violation as a continuous offense was

duplicitous. Mancuso, 718 F.3d at 787. The Ninth Circuit held that the indictment

“properly charged Mancuso with the continuing offense[] of . . . maintaining a

drug-involved premises.” Id. at 792. The Court reasoned that the offense was

continuing because “the crime begins when a person begins maintaining a place for

such purposes and continues until the person ceases to maintain the place for those

reasons.” Id.



                                         8
       The Fifth Circuit seemingly reached a different result in United States v.

Cooper, where the defendant was charged with and convicted of six counts of

violating § 856(a)(2).3 Cooper, 966 F.2d at 942. The defendant argued that the

indictment was multiplicious,4 and that the government should have charged him

with a continuous offense as a single count. Id. The defendant thus made the

converse argument of the one Dr. Plotka advances here. For its part, the

government argued that under § 856(a)(2),

       Congress has defined the allowable unit of prosecution by reference to
       the number of times the defendant ‘rents,’ ‘lease,’ or ‘makes
       available’ a building for drug-related activities. In essence, if the
       defendant makes the building available once, independent of the
       length of time, he has committed only one crime. If he makes the
       building available on more than one occasion, however, the defendant
       has committed multiple crimes.

Id. at 943 (emphasis added).

       The Fifth Circuit agreed with the government’s theory. The Court concluded

that the statute “is properly interpreted to provide that each unlawful ‘making

available’ of a building is a distinct offense.” Id. at 945. But it is important to note

the Court’s reasoning. Six different counts were justified because, “on at least six

occasions, narcotics officers legally searched the club, seized all drugs and


       3
          Technically, the defendant was charged and convicted of ten counts. But the
government belatedly agreed on appeal that four of those counts should have been dismissed.
See Cooper, 966 F.2d at 939.
        4
          An indictment is multiplicious when it charges a single offense in multiple counts,
raising the risk “that a defendant will receive more than one sentence for a single offense.”
Cooper, 966 F.2d at 942 n.9.
                                             9
firearms, arrested the suspects, and effectively closed down the crack house.” Id.

Then, “after each raid, Cooper and his accomplices returned to the Lounge, further

fortified it, and resumed its operation.” Id. For this reason, “Cooper committed a

separate offense every day he made the building available.” Id.

       Dr. Plotka seizes on the Fifth Circuit’s mention of “every day” to argue that

the government must charge him with a separate count for each day that he

allegedly made his house available for drug use. The court seriously doubts that the

Fifth Circuit intended for its “every day” remark to be taken so literally. If it had,

the defendant in Cooper should have been charged with far more than six counts,

given that the activity took place over “an eight-month period.” Cooper, 966 F.2d

at 938.

       Properly understood, the actual result in Cooper was to find that six counts,

each covering an extended period of time, were appropriate. The Fifth Circuit thus

effectively endorsed continuous counts. But the Fifth Circuit also acknowledged

that separate counts can be warranted where the conduct is interrupted. This

understanding of Cooper reconciles its decision with the holding of the Ninth

Circuit in Mancuso.5


       5
          In his reply, Dr. Plotka seems to embrace the same interpretation: “Each time that Dr.
Plotka allegedly made his home available, whether for a day or a month or a year, is a separate
criminal act. Each invitation into his home must be treated as a separate offense. And each time
the invitation was concluded or interrupted, by police intervention or otherwise, the offense was
complete.” Doc. 32 at 7. Dr. Plotka argues that because police responded to 35 service calls at
3107 Chamlee Place—to reports of drug overdoses, for example—these calls should qualify as
                                               10
       It is also most consistent with the available guidance from the Eleventh

Circuit. Though the Eleventh Circuit has not weighed in on this issue directly, it

has emphasized that § 856 is intended to target repeated activity, rather than

isolated incidents. In a case concerning § 856(a)(1), the Eleventh Circuit noted that

one of the elements of the statute is showing “continuity in pursuing the

manufacture, distribution, or use of controlled substances.” United States v. Clavis,

956 F.2d 1079, 1090 (11th Cir. 1992) (emphasis added). The Court added: “An

isolated instance of use, distribution, or manufacture is not a violation pursuant to

this instruction.” Id. at 1090–91. In short, the Court “construe[d] the statute . . . to

exclude a single, isolated act as a violation and to embrace some degree of

continuity.” Id. at 1094.

       Dr. Plotka’s interpretation—that each day someone used the house illegally

with his knowledge must be charged as a separate offense—would directly

contradict the Eleventh Circuit’s approach. It would mean that the statute only

covers isolated incidents. That would not be a faithful interpretation of a statute

that seeks to criminalize maintaining a drug-involved premises, which by its nature

concerns repeated activity. The court therefore concludes that § 856(a)(2) can be




interrupting events requiring separate counts. As the court sees it, however, these service calls
are a far cry from the sort of intervening events in Cooper that shut down the entire operation
such that the original offense ends because the house is no longer being made available.
                                               11
charged as a continuous offense, and that Dr. Plotka’s motion, doc. 26, is due to be

denied.

C. Motion for a Bill of Particulars

      Dr. Plotka moves for a bill of particulars identifying: (1) “The names of all

persons whom the government will claim at trial used Dr. Plotka’s home for the

purpose of unlawfully manufacturing, storing, distributing, or using a controlled

substance”; and (2) “The specific dates on which the government will claim at trial

that Dr. Plotka made his home available to the persons named under part [(1)].”

Doc. 27 at 2.

      Pursuant to Federal Rule of Criminal Procedure 7(f), the court has discretion

to “direct the government to file a bill of particulars.” The purpose of a bill of

particulars is to “inform the defendant of the charge against him with sufficient

precision to allow him to prepare his defense, to minimize surprise at trial, and to

enable him to plead double jeopardy in the event of a later prosecution for the same

offense.” United States v. Davis, 854 F.3d 1276, 1293 (11th Cir. 2017) (citation

omitted). Accordingly, the court should grant a request for a bill of particulars if

“the information requested is necessary to allow the defense to prepare its case

adequately or to avoid prejudicial surprise.” 1 Charles Alan Wright & Andrew D.

Leipold, Fed. Prac. & Proc. § 130 (4th ed. 2008); see also United States v. Cole,

755 F.2d 748, 760 (11th Cir. 1985) (“[W]here an indictment fails to set forth


                                        12
specific facts in support of requisite elements of the charged offense, and the

information is essential to the defense, failure to grant a request for a bill of

particulars may constitute reversible error.”) (citation omitted).

      However, criminal defendants are not entitled to “generalized discovery.”

United States v. Colson, 662 F.2d 1389, 1391 (11th Cir. 1981). And a “bill of

particulars may not be used to obtain a detailed disclosure of the government’s

evidence prior to trial.” Davis, 854 F.3d at 1293 (citation omitted). A bill of

particulars is also inappropriate “where the information sought has already been

provided by other sources, such as the indictment and discovery.” Id. (citation

omitted).

      The indictment informs Dr. Plotka that the drug users to whom he made his

house available “were often women that [he] hired as prostitutes.” Doc. 8 at 3. The

indictment continues: “He allowed these young women, their siblings, and their

associates to live at 3107 Chamlee Place, and he provided for their basic needs,

including food, clothing, and money. He gave them money for anything they

needed, including drugs.” Id. The indictment also alleges that Dr. Plotka “kept

syringes at 3107 Chamlee Place that people used for intravenous drug use.” Id.

The criminal complaint provides Dr. Plotka with even more detail of the precise

variety that he seeks from a bill of particulars. For example, the complaint refers to

the names of people who allegedly used drugs at his house by their initials, cites to


                                          13
specific episodes by date, and quotes from Dr. Plotka’s text messages. See

generally docs. 1, 2. Furthermore, the government has provided Dr. Plotka with

extensive discovery. 6 Thus, Dr. Plotka is already in possession of the information

he seeks, and his motion for a bill of particulars, doc. 27, is due to be denied.

D. Motion to Suppress

       During its investigation, the government issued a subpoena to Apple for

information associated with the account drplotka@optimumpracticesolutions.com,

including associated account names, the dates those accounts were created, and the

dates those accounts accessed the iCloud service. Doc. 28 at 1–2. The subpoena

also sought information about what categories of information were being stored on

the iCloud, such as photos, messages, and browsing history. Id. at 2. The subpoena

did not seek the photos or messages themselves; the government obtained a

warrant for that content later. Doc. 30 at 17–18.

       Dr. Plotka moves to suppress any evidence obtained as a result of the

subpoena. Doc. 28. He maintains that seeking this information was a search

protected by the Fourth Amendment; as such, the government needed a warrant to

conduct the search. The government responds that the Apple subpoena was not a

       6
          Dr. Plotka responds that discovery is so voluminous—including over 28,000 documents
and over 90,000 text messages—that it does “nothing to narrow the issues for trial in this case or
to put the defense on notice of the charge.” Doc. 33 at 3–4. The court is confident that Dr. Plotka
has the “minimum amount of information necessary to permit [him] to conduct his own
investigation.” United States v. Smith, 776 F.2d 1104, 1111 (3d Cir. 1985). With guidance from
the indictment and the complaint, the defense should be able to identify the relevant materials in
the discovery.
                                                14
search protected by the Fourth Amendment, because pursuant to the third-party

doctrine, Dr. Plotka did not have a legitimate expectation of privacy in the

information sought. See Carpenter v. United States, 138 S. Ct. 2206, 2213 (2018)

(When a person has a legitimate expectation of privacy, an “official intrusion into

that private sphere generally qualifies as a search and requires a warrant supported

by probable cause.”).

      The third-party doctrine holds that “a person has no legitimate expectation of

privacy in information he voluntarily turns over to third parties.” Id. at 2216

(citation omitted). The “doctrine largely traces its roots to” United States v. Miller,

425 U.S. 435 (1976). Id. In Miller, the Supreme Court held that the defendant did

not have a legitimate expectation of privacy in bank records subpoenaed by the

government, because the defendant “voluntarily conveyed” his financial records

“to the banks,” thereby assuming the risk “that the information will be conveyed

by [the banks] to the Government.” Miller, 425 U.S. at 442–43. Likewise, in Smith

v. Maryland, 442 U.S. 735 (1979), the Court held that using a pen register—“a

mechanical device that records the numbers dialed on a telephone”—was not a

search. Smith, 442 U.S. at 736 n.1. The phone’s owner did not have a legitimate

expectation of privacy in the numbers dialed, because he “voluntarily conveyed

[that] information to the telephone company.” Id. at 744.




                                          15
       The Supreme Court recently clarified, however, that the third-party doctrine

is not absolute, finding that a “person does not surrender all Fourth Amendment

protection by venturing into the public sphere.” Carpenter, 138 S. Ct. at 2217.7

Noting that “an individual has a reduced expectation of privacy in information

knowingly shared with another,” the Court pointed out that “the fact of diminished

privacy interests does not mean that the Fourth Amendment falls out of the picture

entirely.” Id. at 2219 (citation omitted). In other words, sharing information with a

third party does not in and of itself preclude application of the Fourth Amendment.

Instead, courts must consider “the nature of the particular documents sought to

determine whether there is a legitimate expectation of privacy concerning their

contents.” Id. (citation omitted).

       Thus, in Carpenter, the Court held that the defendant had a legitimate

expectation of privacy in his cell-site location information (“CSLI”) 8, even though



       7
         A few years earlier, Justice Sotomayor criticized the third-party doctrine in a
concurrence in United States v. Jones, 565 U.S. 400, 417–18 (2012):

       [I]t may be necessary to reconsider the premise that an individual has no
       reasonable expectation of privacy in information voluntarily disclosed to third
       parties. This approach is ill suited to the digital age, in which people reveal a great
       deal of information about themselves to third parties in the course of carrying out
       mundane tasks. . . . I would not assume that all information voluntarily disclosed
       to some member of the public for a limited purpose is, for that reason alone,
       disentitled to Fourth Amendment protection.

(citation omitted).
       8
         Most cell phones connect to “a set of radio antennas called ‘cell sites’ . . . several times
a minute whenever their signal is on.” Id. at 2211. “Each time the phone connects to a cell site, it
                                                 16
“such information is gathered by a third party.” Id. at 2223. The Court explained

that CSLI is “qualitatively different” than bank or telephone records, id. at 2216,

and that “[t]here is a world of difference between the limited types of personal

information addressed in Smith and Miller and the exhaustive chronicle of location

information casually collected by wireless carriers today,” id. at 2219. CSLI

conveys “not just dialed digits, but a detailed and comprehensive record of the

person’s movements.” Id. at 2217. The vast amount of information captured by

CSLI was decisive to the Court’s decision:

       Mapping a cell phone’s location over the course of 127 days provides
       an all-encompassing record of the holder’s whereabouts. . . . [T]he
       time-stamped data provides an intimate window into a person’s life,
       revealing not only his particular movements, but through them his
       familial, political, professional, religious, and sexual associations. . . .
       Whoever the suspect turns out to be, he has effectively been tailed
       every moment of every day for [up to] five years, and the police
       may—in the Government’s view—call upon the results of that
       surveillance without regard to the constraints of the Fourth
       Amendment. Only the [vanishingly] few without cell phones could
       escape this tireless and absolute surveillance.

Id. at 2217–18 (citation omitted). Given “the deeply revealing nature of CSLI, its

depth, breadth, and comprehensive reach, and the inescapable and automatic nature

of its collection,” the Court concluded that its collection by a third party “does not

make it any less deserving of Fourth Amendment protection.” Id. at 2223.




generates a time-stamped record known as” CSLI. Id. The CSLI thus provides an “increasingly
precise” snapshot of where the phone is at any given time. Id. at 2212.
                                            17
      Here, the information sought by the Apple subpoena—the names of

associated accounts, the date they were created, and what types of records are kept

on its iCloud—is not nearly as invasive as that sought in Carpenter. The nature of

the information sought is much more comparable to the bank records sought in

Miller and the pen register used in Smith. And the Carpenter Court explicitly

declined to overturn those cases. Id. at 2220. The motion to suppress, doc. 28, is

therefore due to be denied.

                              III. Conclusion and Order

      Consistent with this opinion, the motion to amend, doc. 36, is GRANTED.

However, the first motion to dismiss, doc. 25, as amended, the second motion to

dismiss, doc. 26, the motion for a bill of particulars, doc. 27, and the motion to

suppress, doc. 28, are DENIED.



      DONE the 5th day of February, 2020.



                                       _________________________________
                                                ABDUL K. KALLON
                                         UNITED STATES DISTRICT JUDGE




                                         18
